            Case: 4:21-cv-00308 Doc. #: 4 Filed: 03/11/21 Page: 1 of 1 PageID #: 32

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
 Alticore, Inc.; and
  Amway Corporation
                          ,              )
             Plaintiff (s),              )
                                         )
      v.                                 )        Case No.       4:21-cv-00308
                                         )
  Yield Nation, LLC                      )
                       ,                 )
             Defendant(s).               )

                                   NOTICE OF INTENT TO USE
                                      PROCESS SERVER
                   Plaintiffs
Comes now                       and notifies the court of the intent to use
         (Plaintiff or Defendant)
      Markell and Associates, Inc.

      (name and address of process server)
   2300 Westport Plaza Dr., Suite 202


            St. Louis, MO 63146



To serve:                     Yield Nation, LLC

                                                          in the
      (name of defendants to be served by this process server)

above-styled cause. The process server listed above possesses the

requirements as stated in Rule 4 of the Federal Rules of Civil Procedure.

The undersigned affirms the information provided above is true and correct.
     03/11/2021                                        /s/ Matthew K. Crane

      (date)                                      (attorney for Plaintiff)


                                                  (attorney for Defendant)
